The following opinion was filed October 19, 1920:
■Vinje, J.
The claim that the award should be set aside because of the false representations of the minor as to his age is disposed of adversely to plaintiff by the ruling in *136Stetz v. F. Mayer B. & S. Co. 163 Wis. 151, 156 N. W. 971. A strong appeal and an able argument is presented'to the court to overrule its decision in Brenner v. Heruben, 170 Wis. 565, 176 N. W. 228, holding that ch. 624. Laws 1917, providing for treble compensation in cases where a minor of permit age is allowed to work without a permit, is Constitutional. Counsel for plaintiff presented a brief as amici curice in that case, and made an oral argument therein. We have carefully considered the briefs filed in this case and find that the arguments but supplement those made in the Brenner Case. A reconsideration of the subject matter but confirms us in the view that the Brenner Case was correctly decided and should be adhered to.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $15 costs, on January 11, 1921.